Jd

Case 1:19-cv-08345-MKV-DCF Document 5 Filed 11/18/19 Page 1 of 2

it

 

 

 

UNITED STATES DISTRICT COURT,

OF NEW YORK, |

| SOUTHERN DISTRICT
SAMANTHA SIVA IKUMARA
Te A STAR GROVLP, INE

Write the full name of each plaintiff or petitioner.

-against-

NORTHLAND ENERGY RAD

 

Tre

N)

 

 

MOTION N-FOR PERMISSION FOR

 

 

HEDGE SOLWTIONS, INC
RicHhAR D ™. LARKIN

 

 

Write the full name of each defendant or respondent.

I respectfully ask the Court for permission to p
(“e-filing”) in this case. I affirm under penalty

1. Thave reviewed the Court’s Electronic Cage Filing Rules & Histructions avai
id agree to abide by then:

http://nysd.uscourts.gov/ecf_filin ng.php, at

 

ELE PRONIC CASE FILING
ee cee “sy .
i hs
. i, woe

  

articipate in electionie case fling ee

of perjury: that: Vf
7

   
 
   

O. feos
re Ty
ay OS poe
oe .

 

2. Icompleted the Court’s CM/ECF introduction course'on November igh 2014

 

3. Ihave submitted a Non-Attorney E-File Registration for the PACER system at

https://www.pacer.gov/reg, nonatty.html

4. Lunderstand that once I register for e-filing, I will receive notices and documents

only by e-mail in this case and not by regular mail.

5. understand that if lam granted permiss
documents electronically and I may not s
for scanning and docketing.

|
1

ion to participate in e-filing, I must file my

ubmit documents to the Pro Se Intake Unit

6. I know how to convert a document to PDF-A format.

7. Thave regular access to the technical requirements necessary to e-file successfully:

Ws computer with internet access and

type of computer I will be using:

 

1 You may register for the course on the Court's

SDNY Rev: 10/4/18

a word processor

Mac Book Pro

‘s website: http://nvsd.uscourts.gov/ecf training.php.

 

yn
 

elena

L fi L

Case 1:19-cv-08345-MKV-DCF Document 5 Filed 11/18/19 Page 2 of 2

(neers

ne of word processor I will be using: PNCCOSof t Wofd

T

an e-mail account (on a daily basis) to receive notifications from the Court and

notices from the e-filing system

a scanner to convert documents that are only in paper format into electronic

files

scanning equipment I will be using;

Brother

a PDF reader and a PDF writer to convert word-processing documents into
PDF format, the only electronic format in which documents can be e-filed

version of PDF reader and writer that I will be using:

Adobe

Professiaonod

wn printer or copier to create required paper copies such as chambers copies.

8. [understand that I must regularly review the docket sheet of the case so that Ido

not miss a filing.

9. I understand that if my use of the ECF sy
privileges may be revoked, and I will be

November | gh RalF

 

stem is unsatisfactory, my e-filing
required to file documents in paper.

——

 

 

 

Dated Signattee
Samanth@a Diva Kumaran

Name

1q_West 2am” sirect #20, N.Y.CN.Y 10923

 

Address City

646 22 43963

Telephone Number

/ State 2 Code —

Sayrantha@ th metriesrisk Com

E-mail Address

 
